 

FILED

UNITED STATES DISTRICT COURT July 18, 2019

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
ALLENE BOULWARE,

Defendant.

 

 

TO: UNITED STATES MARSHAL:

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

Case No. 2:15-cr-00114-EFB

ORDER FOR RELEASE OF
PERSON IN CUSTODY

This is to authorize and direct you to release ALLENE BOULWARE ,

Case No. 2:15-cr-00114-EFB Charge_18 usc § 3146 , from custody for the following

reasons:

X Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

____ (Other):

Issued at Sacramento, California on July 18, 2019 at by 30 vn

Magistrate Judge ha K. Delaney

 

 
